DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 6/3/2022
Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12 are amended.
Claims 1 – 13 are presented for examination.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 


Response to Arguments
Claim Rejections - 35 USC § 112
Claim 2. The rejection of claim 2 is withdrawn.

Claim 3. The rejection of the claim due to “modified nested set” is withdrawn.

Claim 3. The Applicant argues that the other variables recited in claim 3 have support in the specification. This argument is not persuasive. The issue is not one of support in the specification but rather clarity of the claim. In particular it is the policy of the art unit and technology center to require all variables cited in claim to include in the claim a definition of the variable. 

Recitations, such as “a pair of attributes, d(v) and f(v)...”, while calling the variable “attributes” is not a sufficient definition of the variables to allow the metes and bounds of the claim to be known. Therefore; the rejection is being maintained. All variables need a clear definition recited in the claim itself. This is not an issue of support in the disclosure under 35 USC first paragraph.

The Applicant further argues that they have amended the claim to recite d(v) relates to a discovery time and f(v) relates to a finish time and this makes the claim definite. The argument is not persuasive because merely stating that a variable relates to something doesn’t define what it actually is. merely claiming that d(v) relates to somethings is unclear as to what d(v) actually is. 


Claim 4. The rejection of claim 4 is maintained due to its dependency. 

Claim 5. The rejection of claim 5 is maintained due to its dependency

Claim 6. The rejection of claim 6 is maintained due to its dependency.

Claim 7. The applicant argues that they have amended the claim to recite further follows proposition 3; however, they did not address the definition of proposition 3. The argument is not persuasive because this amendment does not define Proposition3. Rather the applicant has merely added an additional clause which specifies a flow direction. There is no link between the flow direction and the recited proposition. It appears that Applicant is relying on an inference to proposition 2. Also, the recitation of “the valid flow direction” is unclear. Is the recited flow direction of claim 7 replacing the flow direction of claim 6, or 5?

The rejection is maintained.

Claim 8. The rejection is maintained due to its dependency.

Claim 9. The rejection is maintained due to its dependency.

Claim 11. The rejection is withdrawn.

Claim 12. The rejection iswithdrawn.

Claim 13. The rejection is withdrawn.


Claim Rejections - 35 USC § 101
The Applicant argues that the claims recite “statutory subject matter” and “that the Action’s analysis under Steps 2A and 2B is factually and legally inadequate to support a rejection under 35 U.S.C. 101 for the present set of claims. Accordingly, the rejection should be withdrawn.”

Revises Step 2A: the claims are not directed to an abstract idea.
The Applicant asserts that the Office action fails to establish an abstract idea because “the Office Action’s description of the features of independent claim 1 as being directed towards ‘a mental process of performing an observation, evaluation, judgement’ (see Office Action page 12), improperly “oversimplifies the claims by looking at them generally and failing to account for the specific requirements of the claim.”

In particular the Applicant asserts that the method is “for providing an efficient and quadratically faster method of retrieving watershed boundaries, which requires ‘applying a Haag Shokoufandeh Marching (HSM) algorithm that creates the boundary of the watershed by marching around the edge of the watershed and never entering an internal area of the watershed, wherein marching the HSM algorithm includes identifying a valid march direction based on a current march location of the HSM algorithm” and that the 101 rejection of these as a mental process doesn’t properly characterize these steps.


In response the argument is not persuasive. 

First; this argument is a mere assertion that the claim steps are more than a mental process but the argument does not provide any rational or evidence that these steps are actually more than a mental process. The argument merely cites elements of the claim and simply asserts that these elements are not a mental process. 

Second; the claim does not recite “for providing an efficient and quadratically faster method of retrieving watershed boundaries.” Therefore, the elements argued by the Applicant are not actually in the claim. Rather the claim recites “a method for delineating a boundary of a watershed.” 

Third; the Office action clearly considered each and every element of the claim in the full context of the claim as required by the analysis. Evidence of this is the fact that the analysis clearly cited each and every element of the claim and clearly distinguished between elements which are considered part of the abstract idea and elements which are other than the abstract idea.

Finally; the claim is merely a method of performing an algorithm where the algorithm is simply determining (i.e., making an evaluation or judgement) about where a boundary is to be created around an edge of an object (i.e., watershed) and, as currently amended, where the algorithm also includes identifying (i.e., making an evaluation or judgement) which direction to create the boundary based on a current location.

According to the guidance a mental process is a concept performed in the human mind including observations, evaluations, judgements, and opinions. Humans are capable of looking at an object/item (i.e., watershed) which is an observation and then evaluating where a boundary exists between the edge of that object and what every is next to that object. The claim is the very concept of observation, evaluation, judgement, and opinion. 

while the claim recites “applying a Haag Shokoufandeh Marching (HSM) algorithm” an algorithm is simply a set of calculations which is itself an abstract idea. Therefore; the claim, at best, is an abstract idea (mental process) informed by an abstract idea (algorithm) and there are not additional elements beyond the abstract elements which rely or use the abstract idea and there are no addental elements which are significantly more than the abstract idea. Therefore the claim as a whole is directed towards an abstract idea. See MPEP 2106.04 “evaluating claims reciting multiple judicial exceptions.”

The claims are not directed to alleged abstract idea. Prong One:

The Applicant argues that the claim recites “... apply a Haag Shokoufandeh Marching (HSM) algorithm... where marching the HSM algorithm includes identifying a valid march direction based on a current march location of the HSM algorithm” and, citing paragraphs 34 – 83 of the instant specification, the HSM algorithm cannot be performed in the human mind. 

In response the argument is not persuasive.

A claim that encompasses a human performing the step(s) mentally with or without a physical aid recites a mental process. Also, a claim the requires a computer may still recite a mental process. See MPEP 2106.04. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).

One of ordinary skill in the art is capable of performing the algorithm of the invention (e.g., algorithm 1 in par 57) using a pen and paper because there is nothing in the algorithm that requires activity which the human mind is not equipped (e.g., using network monitors and analyzing network packets (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)) to perform. The algorithm is a series of mathematical operations and humans can perform mathematical calculations especially with pen and paper.

The Applicant also, citing MCRO, asserts that improves the technology of watershed inclusion in any input pour point by achieving faster method of retrieving watershed boundaries because “the HSM algorithm’s retrieval complexity scales directly from the number of vertices necessary to delineate a watershed” and therefore; “outperforms existing techniques... based on the current march location of the HSM algorithm...”. The Applicant then asserts that the human mind is cannot retrieve the current location of the HSM algorithm and improves hydrologic analysis.

In response the argument is not persuasive.

The Applicant also argues the case for why their algorithm itself is better than other algorithms.

An improvement to an algorithm itself misses the mark because an improved algorithm (I.e., mathematical or logical relationships) isn’t an improvement beyond the abstract idea and an improved abstract idea itself isn’t patent eligible under 35 UC 101. To be practically applied there must be additional elements which rely or use the abstract idea (i.e., improved algorithm) is some meaningful way. For a claim to be significantly more there must be additional elements which amount to significantly more (inventive concept) than the abstract idea. In these claims the claim merely performs the algorithm itself. Therefore, there is no practical application nor inventive concept. The Applicant is referred to MPEP 2106.05(a).

With regard to the human minds ability to retrieve the location of the HSM algorithm; the claim does not actually recite any location retrieval. The claim actually recites to “... identify a valid direction based on a current location of the HSM algorithm.” This merely requires the human mind to make a directional choice based on a current location. A human is certainly able to choice a valid direction based on a current location.

Prong Two:

The Applicant argues that the claim is used in hydrodynamic models, flooding, etc. and in view of this the claim has a practical application.

In response the argument is not persuasive. There are not additional elements in the claim which rely or use the abstract idea in a way that meaningfully limits the abstract idea. Therefore the claim does not have a practical application.

The Analysis under step 2B is flawed – the claim recites significantly more.

The Applicant asserts that “the amended independent claim 1 amounts to significantly more than an abstract idea, in that, amended independent claim 1 recites additional element, e.g., “applying a Haag Shokoufandeh Marching (HSM) algorithm that creates the boundary of the watershed by marching around an edge of the watershed... wherein marching the HSM algorithm includes identifying a valid march direction based on a current march location of the HSM algorithm” which when considered in combination amount to significantly more.” These elements when considered in combination “outperform existing techniques” and “enable retrieval of watershed boundaries.”

The argument has been considered but it is in error because the elements cited by the applicant are the identified abstract idea and not additional elements. Further; “outperform existing methods” is not the proper consideration when evaluating whether there are additional elements which are significantly more. Whether the abstract idea outperforms is not an indication of whether the additional elements are unconventional or otherwise more than what is well-understood, routine, conventional activity in the field because first, the elements in the consideration must be elements that are other than the abstract idea and second, the consideration is one of conventionality. The Applicant did not address any elements that are other than the abstract idea and the Applicant did not articulate any evidence as to how additional elements are unconventional.

End Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 - 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3. It is the policy of the art unit and technology center to require all variables cited in claim to include in the claim a definition of the variable. 

Recitations, such as “a pair of attributes, d(v) and f(v)...”, while calling the variable “attributes” is not a sufficient definition of the variables to allow the metes and bounds of the claim to be known. Therefore; the rejection is being maintained. All variables need a clear definition recited in the claim itself. This is not an issue of support in the disclosure under 35 USC first paragraph.

The claim to recite d(v) relates to a discovery time and f(v) relates to a finish time and this makes the claim definite. Merely stating that a variable relates to something doesn’t define what it actually is. merely claiming that d(v) relates to somethings is unclear as to what d(v) actually is. 

Claim 7. The claim does not define Proposition3. Rather the applicant has merely added an additional clause which specifies a flow direction. There is no link between the flow direction and the recited proposition. It appears that Applicant is relying on an inference to proposition 2. Also, the recitation of “the valid flow direction” is unclear. Is the recited flow direction of claim 7 replacing the flow direction of claim 6, or 5? NOTE: the other claims actually provide a definition of the recited propositions. Claim 7 omits that.

dependent claims 4, 5, 6, 8, 9 are rejected due to their dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


(1) Claims 1 - 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Claim 1.
	STEP 1: YES – Method.
STEP 2A PRONG ONE: the claim recites “…delineating a boundary of a watershed… comprising: applying a Haag Shokoufandeh Marching (HSM) algorithm that creates the boundary of the watershed by marching around an edge of the watershed and never entering an internal area of the watershead, wherein marching the HSM algorithm includes identifying a valid march direction based on a current march location of the HSM algorithm” which is a mental process of performing an observation, evaluation, judgement.

STEP 2A PRONG TWO: NO. The claim does not require the use of a computer therefore the claim cannot make an improvement to a computer or computer technology. The claim merely claims a disembodied HSM algorithm without reciting any amount of computer or other technology for performing the algorithm. This leaves only the human mind (possibly with the aid of pencil and paper) to perform the claimed algorithm. Synopsys vs. Mentor Graphics had a similar fact pattern.
While the claim recites “of a watershed” merely generally links the judicial exception to a technological environment of watersheds. While this often refers to dividing ridges of rain water, the term is not exclusively used in only that technological area. For example, it is also used in the medical field when dealing with finding dividing lines between various fluids and tissue. The Examiner has also seen it used generally in computer science in the realm of image processing/segmentation. Therefore the claim, as written, may be interpreted to apply an algorithm generally across multiple fields that essentially trace the outline of a thing. Such limitations are no indicative of integration into a practical application because the claim does not recite additional elements or a combination of additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

STEP 2B: NO.  While the claim does recite a “Haag Shokoufandeh Marching (HSM) algorithm” which is a particular type of algorithm; an improvement to an algorithm itself misses the mark because an improved algorithm (I.e., mathematical or logical relationships) isn’t an improvement beyond the abstract idea and an improved abstract idea itself isn’t patent eligible under 35 UC 101. For a claim to be significantly more there must be additional elements which amount to significantly more (inventive concept) than the abstract idea. In these claims the claim merely performs the algorithm itself. Therefore there is no inventive concept. 

The claim merely recites the judicial exception and generally links the judicial exception to the technological environment of watersheds; however, the claim does not recite any additional elements beyond the judicial exception itself. The claim does not make an improvement to a computer. The claim does not use a particular machine. The claim does not recite any additional elements that are significantly more than the judicial exception.

Therefore the claim is not eligible under 35 USC 101.

Claim 10
STEP 1: YES – Method.
STEP 2A PRONG ONE: the claim recites “using a Haag Shokoufandeh Marching (HSM) algorithm that returns a  which is a mental process of performing an observation, evaluation, judgement.

STEP 2A PRONG TWO: NO. The claim does not require the use of a computer therefore the claim cannot make an improvement to a computer or computer technology. The claim merely claims a disembodied HSM algorithm without reciting any amount of computer or other technology for performing the algorithm. This leaves only the human mind (possibly with the aid of pencil and paper) to perform the claimed algorithm. Synopsys vs. Mentor Graphics had a similar fact pattern.
While the claim recites “of a watershed” merely generally links the judicial exception to a technological environment of watersheds. While this often refers to dividing ridges of rain water, the term is not exclusively used in only that technological area. For example, it is also used in the medical field when dealing with finding dividing lines between various fluids and tissue. The Examiner has also seen it used generally in computer science in the realm of image processing/segmentation. Therefore the claim, as written, may be interpreted to apply an algorithm generally across multiple fields that essentially trace the outline of a thing. Such limitations are no indicative of integration into a practical application because the claim does not recite additional elements or a combination of additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

STEP 2B: NO.  While the claim does recite a “Haag Shokoufandeh Marching (HSM) algorithm” which is a particular type of algorithm; an improvement to an algorithm itself misses the mark because an improved algorithm (I.e., mathematical or logical relationships) isn’t an improvement beyond the abstract idea and an improved abstract idea itself isn’t patent eligible under 35 UC 101. For a claim to be significantly more there must be additional elements which amount to significantly more (inventive concept) than the abstract idea. In these claims the claim merely performs the algorithm itself. Therefore there is no inventive concept. 

The claim merely recites the judicial exception and generally links the judicial exception to the technological environment of watersheds; however, the claim does not recite any additional elements beyond the judicial exception itself. The claim does not make an improvement to a computer. The claim does not use a particular machine. The claim does not recite any additional elements that are significantly more than the judicial exception.

Therefore the claim is not eligible under 35 USC 101.

Claim 2 merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 3. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 4. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 5. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 6. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 7. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 8. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 9. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 11. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 12. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.
Claim 13. merely further characterizes the judicial exception but does not integrate the judicial exception into a practical application nor recite significantly more than the abstract idea.

Potentially Allowable Subject Matter
Claims 1 – 13 contain potentially allowable subject matter and would be allowable if all other objections and rejections were overcome.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

While Hagg_2017 teaches the underlying data structure of the claimed Haag-Shokoufandeh algorithm and uses a Modified Nested Set (MNS) and a D8 graph where there are vertices and edges labeled by discovery time and finish time as claimed. However; the Haag-Shokoufandeh algorithm, while utilizing the underlying data structure, is different in than the underlying data structure. A search of the prior art found that the earliest mention of the claimed Haag-Shokoufandeh algorithm is in the referenced titled “A Watershed Delineation Algorithm for 2D Flow Direction Grids” published in Environmental Monitoring and Software dated August 1, 2017 which is less than 1 year prior to the priority date of the instant Application. As this is the inventors own work it is not prior art for these claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127